 In the Matter of THE SORG PAPER COMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATIONCase No. R-633CERTIFICATION OF REPRESENTATIVESOctober 11, 1938On July 27, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.The Direction of Election provided that anelectionby secret ballot be held among the production employees inboth the Paper Mill and the Bag Division of the Sorg Paper Com-pany, Middletown, Ohio, on the company pay rolls of March 15 and16, 1938, excluding office workers, supervisory employees who havethe right to hire and discharge, and watchmen, and excluding alsoemployees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local In-dustrial Union No. 112, United Paper Workers of America, for thepurposes of collective bargaining.On-August 26, 1938, theRegionalDirector filed his IntermediateReport on the results and conduct of the election.As to the electionand its results, the Regional Director reported as follows :Total number of alleged eligiblevoters_____________________571-Number of ballotscast____________________________________551Number of unchallengedballots for Local Industrial UnionNo. 112, United Paper Workers (C. I. 0.) ----------------265Number of unchallenged ballots againstLocalIndustrialUnion No. 112, United Paper Workers (C. I. 0.) ----------257Number of challengedballots______________________________13Number of blank ballots__________________________________12Number of contested ballots_______________________________3Number of spoiled ballots_________________________________1The Regional Director recommended that two of the three con-tested ballots be entirely disregarded, but that the third be counted.Of the 13 challenged ballots, he recommended that 6 be counted, thatthe challenge be upheld as to 5, and that no determination be madeas to the challenges regarding ballots cast by two discharged em-ployees unless necessary to a disposition of the case.18 N. L. R. B. 6579 N. L. R. B., No. 22.136 DECISIONS AND ORDERS137Objections to the Intermediate Report were thereupon filed by theCompany.The Regional Director found that they raised no sub-stantial and material issue with respect to the conduct of the ballot.They were thereafter forwarded to the Board.The Company agreedthat the two contested ballots which the Regional Director recom-mended be disregarded should not be counted in determining thevotes cast for or against the Union, but contended, in its objections,that they should be included in determining whether the Union re-ceived a majority of the ballots cast.This contention is withoutmerit.In determining the question of a majority, only ballots validlycast are to be considered.Void votes cannot contribute to theirtotal.The Company also objected. to the ruling on the third con-tested ballot.We find that this ballot was correctly counted.The Company also objected to the recommendation of the RegionalDirector upholding the challenges with respect to the ballots of RoyGibson,William Herndon, James Lamb, and Harry Davis. Forthe reasons set forth in the Intermediate Report, we find that theseballots should not be counted.The challenges are accordinglyupheld.The Board has considered the other exceptions to the IntermediateReport and finds that no substantial and material issues with respectto the conduct of the ballot or to the Intermediate Report are raisedthereby.On September 23, 1938, the Company filed with the BoardinWashington, D. C., a motion for hearing, argument, opportunityto submit briefs, and for rehearing and reconsideration of the appro-priate unit and other issues.The motion is hereby denied.The unchallenged ballots cast, together with one contested and sixchallenged ballots which we have ruled should be counted, bring thetotal number of valid votes cast to 529.No decision has been madeas to the challenged ballots of the two discharged employees.Thepossible number of valid votes cast is therefore 531.Since 265 un-challenged ballots and one contested ballot which we have held shouldbe counted were cast for the Union, it has received a majority ofthe valid votes cast regardless of whether this figure be 529 or 531.It is, therefore, unnecessary to make any decision herein relative tothe challenged ballots cast by the two discharged employees or toinvestigate and tabulate the individual preferences of the personscasting the six challenged ballots which we have ruled may properlybe counted.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended, 138NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat LocalIndustrialUnion No. 112, UnitedPaper Workers of America, has been designated and selected by amajority of the production employees of both the Paper Mill andthe Bag Division of Sorg Paper Company, Middletown, Ohio, ex-cluding office workers, supervisory employees who have the right tohire and discharge, and watchmen, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the National Labor Relations Act, Local Industrial Union LocalNo. 112, United Paper Workers of America, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Certification of Representatives.